Title: From Alexander Hamilton to Caleb Swan, 27 March 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. March 27. 1800
          
          You will be pleased, whenever a General Order is issued which requires any thing to be done in your Department, to superintend it’s execution. It will be proper as often as there is an appearance of delay to write to the different Paymasters and persons acting as Paymasters to accelerate, in all such cases, the exertions which it is their duty to make. Should delays occur I shall expect you to inform me of them.
           C. Swan Esqr. 
        